DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 07 June 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-28 are pending; Claims 14-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-13 are subject to examination on the merits.

Priority
The instant application is a CON of US application 15/777,446 (abandoned) which is a 371 of PCT/US16/63034 filed 21 November 2016 which claims benefit of US Provisional application 62/257,883 filed 20 November 2015 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 January 2021 and 20 October 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to methods of reducing or preventing progression of pathological calcification of soft tissue in a subject in a need thereof, by administering to a subject in need thereof a therapeutically effective amount of a polypeptide comprising a soluble ectonucleotide pyrophosphate/phosphodiesterase-3 (ENPP3 or NPP3).  While the prior art has characterized ENPP1 has being directly involved in the calcification and that NPP1 can be utilized to treat subjects in need thereof by administering the ENPP1 polypeptide (See Braddock et al., WO 2014/126965 – cited on IDS 10/20/2020; and Stefan et al. (2005), p. 545, cited on IDS 10/20/2020).  Thus, there is significant evidence regarding the efficacy of using ENPP1 to reducing or preventing progression of pathological calcification of soft tissue.  However, the specification says nothing about reducing or preventing progression of pathological calcification of soft tissue by utilizing ENPP3.  The only minor link between ENPP3 and ENPP1 in the entire description is an ATP substrate assay showing that ENPP1 and ENPP3 have somewhat similar kinetics for hydrolyzing ATP (See Figure 1B and 1C).  However, there is no actual treatment of any kind in any models.  In addition, the prior art is of no help and suggests that ENPP3 has completely different mode of operation in a subject and instead is involved in a subjects allergic response and that ENPP3 is rapidly induced on basophils and mast cells to hydrolyze ATP - See Tsai et al. ( 2015), - cited on IDS 10/20/2020; Stefan et al. (2005), p. 547, 2nd col. - cited on IDS 10/20/2020.  Even in post-filing art of 2018, the prior art details that ENPP3 is involved in a subject’s allergic response and also could be utilized as an anti-cancer therapeutic (See Döhler et al., Nature Scientific Reports, 2018 – cited 10/20/2020, bottom p. 1 to top p. 2): 
Recent studies showed that NPP3 negatively regulates chronic allergic responses by hydrolyzing extracellular ATP, which participates in the enhancement of allergic inflammation18. Hence, NPP3 could be a novel therapeutic target for allergic diseases. In Neuro2a cells NPP3 is suggested to have an intracellular function by modulating the level of intracellular nucleotide sugars during its transport from the endoplasmic reticulum through the Golgi lumen to the membrane19. The NPP3-mediated hydrolysis of UDP-N-acetylglucosamine (UDP-GlcNAc) produces UMP, which is a potent competitive inhibitor of N-acetylglucosaminyltransferase (GnT-IX). NPP3 has therefore been described as a key regulator for the function of GnT-IX and was shown to affect the cellular glycosylation profile.

Thus, even post filing art evidences that while ATP hydrolysis is known to be necessary for its potential applications against allergic diseases or anti-cancer therapies, however, there is no link to utilizing the enzyme in reducing or preventing progression of pathological calcification of soft tissue and certainly no link to this activity at the time of filing.  Thus, given the lack of description coupled with the lack of description in the prior art, it is asserted Applicants description at the time of filing fails to describe or support the method as claimed.  The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Here, as noted, Applicants have claimed a method of treating and leaving it up to those skilled in the art to finish the invention as claimed.  Given the lack of even a single species of ENPP3 polypeptide(s) being utilized to treat anything in the description as filed, the claimed are deemed to lack adequate written description. 
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
	The claims are drawn to methods of reducing or preventing progression of pathological calcification of soft tissue in a subject in a need thereof, by administering to a subject in need thereof a therapeutically effective amount of a polypeptide comprising a soluble ectonucleotide pyrophosphate/phosphodiesterase-3 (ENPP3 or NPP3).
The specification does not provide any guidance or direction as any kind of treatment for reducing or preventing progression of pathological calcification of soft tissue in a subject, by administering a soluble ectonucleotide pyrophosphate/phosphodiesterase-3 (ENPP3 or NPP3).  Rather, it is merely asserted that because ENPP3 and ENPP1 have similar ATP hydrolysis kinetics (See Figure 1B and 1C), and that ENPP1 is known to treat calcification of soft tissue then ENPP3 must then also be able to do the same.  However, nothing in the prior art suggests this and rather the prior art suggests that ENPP3 has completely different mode of operation in a subject and instead is involved in a subjects allergic response and that ENPP3 is rapidly induced on basophils and mast cells to hydrolyze ATP - See Tsai et al. (2015), - cited on IDS 10/20/2020; Stefan et al. (2005), p. 547, 2nd col. - cited on IDS 06/11/19.  Even in post-filing art of Döhler et al. (2018), the art details that ENPP3 is involved in a subject’s allergic response and also could be utilized as an anti-cancer therapeutic (See Döhler et al., Nature Scientific Reports, 2018 – cited IDS 10/20/2020, bottom p. 1 to top p. 2).  There is a complete lack of working examples in the specification and because the nature of the invention is treatment or complete prevention of progression of calcification, one skilled in the art, which is at a very high skill level (e.g. medical doctors), would necessarily have to practice considerable under experimentation to try to complete Applicants invention for them.  The predictability of whether or not ENPP3 can be used to treat or prevent pathological calcification of soft tissue is high given there is not a single document suggesting it can be used for this treatment.  
As such, the claims are not enabled because the amount of direction and guidance in the specification and working examples coupled with what is known in the art suggests that the instant method claims will be highly unpredictable thus leading one skilled in the art to a huge amount of undue experimentation, despite the high level of skill of said artisan.  

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        14 June 2022